Title: To Thomas Jefferson from James Fleming, 24 May 1804
From: Fleming, James
To: Jefferson, Thomas


          
            Dear Sir
            Petersburg Virginia 24th. May 1804
          
          For some time I have had a wish to bee on board of one the United States Frigets and now take this liberty of addressinge you on that part. you have some vessels allmost ready for Sea I expect. and if by your good Will I should be happy if posseable to git in one of them.
          If you think that it will answer, I am ready at any time and will be happy if you will informe me, and by so dowing you Will much oblige 
          Your obt. St.
          
            James Fleming
          
        